 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                     SEATTLE DIVISION

10   RICHARD A. HORN,                                   Civil No. 2:19-CV-01264-BAT

11            Plaintiff,

12            vs.                                       ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on Defendant’s Motion, it is hereby ORDERED that the Responsive Due Date

16   shall be amended as follows:

17            Defendant shall have up to and including November 15, 2019, to file a Response to

18   Plaintiff’s Complaint.

19            DATED this 10th day of October, 2019.

20

21
                                                         A
                                                         BRIAN A. TSUCHIDA
                                                         Chief United States Magistrate Judge
22

23

24

     Page 1         ORDER - [2:19-CV-01264-BAT]
 1

 2

 3   Presented by:

 4   s/ Justin L. Martin
     JUSTIN L. MARTIN
 5   Special Assistant U.S. Attorney
     Office of the General Counsel
 6   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
 7   Seattle, WA 98104-7075
     Telephone: (206) 615-3735
 8   Fax: (206) 615-2531
     justin.l.martin@ssa.gov
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2    ORDER - [2:19-CV-01264-BAT]
